United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  April 11, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                              No. 05-50405
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus


YURIANA WILLIAMS,


                                      Defendant-Appellant.

                         --------------------

             Appeal from the United States District Court
                   for the Western District of Texas
                       USDC No. 3:04-CR-1935-ALL

                         --------------------

Before JONES, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

     Yuriana Williams appeals her total 37-month sentence imposed

following a guilty plea to conspiracy to import marijuana,

importation of marijuana, conspiracy to possess with intent to

distribute marijuana, and possession with intent to distribute

marijuana.     Williams argues that her sentence is unreasonable

because the district court failed to account for her history and


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-50405
                                -2-

characteristics in imposing sentence.     See 18 U.S.C.

§ 3553(a)(1).

     Under the discretionary sentencing scheme established by

United States v. Booker, 543 U.S. 220 (2005), district courts

retain the duty to consider the Sentencing Guidelines along with

the sentencing factors set forth in § 3553(a).     United States v.

Mares, 402 F.3d 511, 518-19 (5th Cir.), cert. denied, 126 S. Ct.

43 (2005).   Williams’s sentence is with the guidelines range and

is presumptively reasonable.   See United States v. Alonzo,

435 F.3d 551, 553-55 (5th Cir. 2006).     We infer in our

reasonableness review that the district court considered

the § 3553(a) factors, including Williams’s history and

characteristics, in imposing sentence.     See United States v.

Smith, ___ F.3d ___, No. 05-30313, 2006 WL 367011 at *2 (5th Cir.

Feb. 17, 2006); Alonzo, 435 F.3d at 554.

     AFFIRMED.